Citation Nr: 1130771	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-04 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1956.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge; a copy of the transcript is in the record.

In June 2010, the Board remanded this case for further evidentiary development.  The case now has been returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development must be completed before a decision may be rendered with respect to the Veteran's claim for service connection for a bilateral knee disability.  

The Veteran contends that he is entitled to service connection for a bilateral knee disability which he asserts is due to his Military Occupational Specialty (MOS) as a Heavy Drop Section Leader (i.e., an Airborne Parachute Instructor).  The Veteran claims that his back, feet and knees sustained repeated and consistent trauma from numerous jumps from airplanes, towers, and training platforms during service at Fort Benning, Georgia.  

The Veteran's DD Form 214 shows that he served in the Army as a Heavy Drop Section Leader, Co. H., Abn. ISD, at Fort Benning Georgia.  It further shows that his related civilian occupation was a Parachute Rigger.  His military decorations included a Parachutist Badge.  Also associated with the record is a comrade statement, along with a log of the Veteran's extensive parachute jump history.

In regards to the Veteran's service records, September 2007 correspondence from the National Personnel Records Center (NPRC) indicated that most of the Veteran's service records had been destroyed during the fire at its St. Louis, Missouri storage facility in July 1973.  In response, VA asked the Veteran to provide any possible alternative sources of service records.  He responded in January 2008, stating that he had undergone treatment for his bilateral knee disability in or around September 1953 at the hospital located at Fort Benning, Georgia.  An April 2011 request to the NPRC reflected that between August and October 1953, the Veteran was participating in the Airborne Infantry School Program at Fort Benning, Georgia.  It was further noted that the Veteran was in Company H, Airborne, ISD.  In an April 2011 response, the NPRC stated that the records requested were fire related and that there were no service treatment records or Surgeon General Office (SGO) records, and the NPRC was unable to provide clinical records, adding that most clinical records dated prior to 1960 were filed with the Veteran's service treatment records in the Official Military Personnel File (OMPF) which appears to be lost in the 1973 fire.  Accordingly, the NPRC suggested that, if the Veteran was treated, and VA could supply the necessary information, a further request should be submitted to M05.  A July 2011 a Report of General Information shows that the Veteran was contacted to obtain his military unit information in attempts to complete the records request suggested by the NPRC.  But the Veteran responded that he was unable to remember his unit of assignment at that time and he stated that he did not have any records from the Infantry School Hospital at Fort Benning, Georgia in his possession.  However, in July 2011, a response from the United States Army Medical Department Activity at Fort Benning indicated that the requested medical records from the Infantry School Hospital dated from August to October 1953 had been retired.  However, there is no indication in the record that a follow-up request for such records was made to the National Archives and Records Administration (NARA) and/or any other appropriate records repository for retired military records.  

Where service treatment records are missing, VA has a duty to search alternate sources of service records.  Washington v. Nicholson, 21 Vet. App. 303, 370 (2007).  Therefore, upon remand, efforts should be made to obtain any available service records from the NARA and/or any other appropriate records repository for retired military records as deemed necessary.  

The Board also finds that the report of the November 2009 VA orthopedic examination and the subsequent addendum dated July 2010 are inadequate.  In this regard, the Board notes that the United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Even though the VA examiner diagnosed the Veteran with bilateral knee strain and a limited rationale was provided that the Veteran does not have a chronic knee condition as a result of service and does not have degenerative changes of the knees.  The November 2009 VA examiner failed to discuss or address relevant facts such as the Veteran's MOS or testimony, the Veteran's jump log showing that he had missed the drop zone and landed in the trees or comrade statement and as such did not address the Veteran's assertion that his bilateral knee disability was caused by or related to his MOS as an Airborne Parachute Instructor.  When VA undertakes to provide the Veteran with a VA examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Similarly, the Board notes that in a January 2009 statement and during the March 2010 Travel Board testimony, the Veteran asserted that his bilateral knee disability may be related to his service-connected pes planus of the right foot.  In addition, upon a VA spine examination in September 2008, whereby the Veteran was diagnosed with his service-connected degenerative disc disease of the lumbar spine, it was noted that upon a reflex examination of the lower extremities, the right and left knee jerks were 3+/2+ (hyperactive without clonus).  Pursuant to 38 C.F.R. § 3.310 (which was revised effective in October 2006), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010).  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, an additional medical opinion is needed concerning whether the Veteran's current bilateral knee strain is caused or aggravated by his service-connected pes planus of the right foot and/or degenerative disc disease of the lumbar spine.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating that, when determining whether a Veteran is entitled to service connection, all potential theories of entitlement - direct, presumptive and secondary, must be considered).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Finally, the Board notes that record does not contain any post-service VA or private treatment records pertaining to the Veteran's service-connected pes planus of the right foot, degenerative disc disease of the lumbar spine, or the current bilateral knee strains.  Accordingly, the Veteran should be asked to identify all VA and non-VA healthcare providers that have treated him for such conditions.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the National Archives and Records Administration (NARA) and/or any other appropriate records repository as deemed necessary for retired military hospital records, and request from the appropriate depository that any hospital reports pertaining to evaluation and treatment of the Veteran dated between July and November 1953 from the Infantry School Hospital at Fort Benning, Georgia, be obtained.  In contacting any records custodian, provide a copy of the Veteran's DD Form 214 and appropriate information, showing service dates, duties, and the Veteran's military service number.  VA is reminded that it should continue efforts to procure the relevant records until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  Copies of all requests/responses should be associated with the claim file.  Also inform the Veteran that VA will proceed to decide his appeal without these records unless he is able to submit them.  Allow an appropriate period of time within which to respond.

2.  Send a letter to the Veteran and his representative, asking him to identify all VA and non-VA healthcare providers that have treated him for any disorders of the lumbar spine, feet and knees, since March 1956.  If necessary, request authorization to enable VA to obtain any additional evidence that is not currently of record.  In addition, explain to him what information is needed to substantiate entitlement to service connection on a secondary basis, and what VA's and the Veteran's respective duties are.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, schedule the Veteran for a VA orthopedic examination to ascertain the nature and etiology of any knee disorder found on examination, to include bilateral knee strain.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each diagnosed knee disorder identified on examination, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder (1) was first manifest during active duty, or is the result of any injury suffered or disease contracted during active duty to include as a result of missing the drop zone and landing in the trees during a parachute jump, or (2) was caused, or is aggravated (worsened), by the Veteran's service-connected pes planus of the right foot and/or degenerative disc disease of the lumbar spine and not due to the natural progression of the disease.  If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  If arthritis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty ending on March 8, 1956.  In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's testimony and contentions, lay statements of record, his service personnel and treatment records, his extensive parachute jump history, and the September and November 2008 VA spine and foot examiners opinions.

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why

4.  To help avoid future remand, the VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and development deemed necessary, readjudicate the Veteran's claim on appeal, in light of all pertinent evidence and legal authority.  In adjudicating the claim, all applicable theories of entitlement to service connection should be considered.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


